Citation Nr: 1424534	
Decision Date: 05/12/14    Archive Date: 06/06/14

DOCKET NO.  13-25 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased schedular rating higher than 70 percent for the service-connected PTSD prior to March 7, 2011.



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an October 2011 rating decision by the RO.

In a May 2006 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective on March 21, 2005. 

The Veteran filed his claim for increase on September 13, 2007.  

In a December 2007 rating decision, the RO assigned a 50 percent evaluation effective on September 13, 2007. 

In a March 2010 decision, the Board denied the Veteran's claim for an increase rating in excess of 50 percent for the service-connected PTSD.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  

In a Memorandum Decision dated in June 2011, the Court vacated the decision denying an increased rating and remanded the matter to the Board for additional action.

In an October 2011 rating decision, the RO assigned a 100 percent rating for the service-connected PTSD, effective on March 7, 2011.

In a January 2012 decision, the Board assigned an increased rating of 70 percent for the service-connected PTSD prior to March 7, 2011 and remanded the issues of a rating in excess of 70 percent and entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU) prior to March 7, 2011 for further consideration.  

In a February 2012 rating decision, the RO assigned a 70 percent evaluation effective on September 13, 2007.  The RO also assigned a TDIU rating, effective on September 13, 2007.  

To the extent that the AOJ has not developed the issue of an earlier effective date for the assignment of an increased rating higher than 50 percent for the service-connected PTSD or a TDIU rating prior to September 13, 2007, these matters are referred to the attention of the AOJ for appropriate action.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Prior to March 7, 2011, the service-connected PTSD is not shown to have been productive of a disability picture that was manifested by symptoms resulting in total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for the assignment of a schedular rating of 100 percent for the service-connected PTSD prior to March 7, 2011 were not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400(o), 4.130 including Diagnostic Code 9411 (2013); 38 C.F.R. § 4.132 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

With respect to the Veteran's earlier effective date claim, the Board notes that such notice is unnecessary in this case.  The Veteran is challenging the effective date of March 7, 2011 for the assignment of a 100 percent rating for the service-connected PTSD.  

If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a Notice of Disagreement that raises a new issue, § 7105 (d) requires VA to take proper action and issue a Statement of the Case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required). 

Thus, the Board finds that, under the holding in VAOPGCPREC 8-03 and in Dingess, further notice from VA to the Veteran is not required with regard to his claim for increase for the service-connected PTSD.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any outstanding information or evidence pertinent to the claim being decided herein.

As the outcome of this claim is based on the evidence already in the claims folder, no further development under VCAA is warranted.  See Mason v. Principi, 16 Vet.App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet.App. 143 (2001); Smith v. Gober, 14 Vet.App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet.App. 165 (2001) (en banc) (holding that VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Analysis

To the extent that an increased rating of 70 percent for the service-connected PTSD and the TDIU rating were made effective on September 13, 2007 or the date of the Veteran's claim for increase in this case, the issue remaining on appeal at this time involves only the question of  whether a schedular rating of 100 percent for the service-connected PTSD is assignable earlier than March 7, 2011.  

The Veteran in this case filed his claim for increase on September 13, 2007.  

The treatment records from Dr. HJ in the claims file are dated from April 2005 to April 2011.  A report from April 2005 indicated that the Veteran was diagnosed with having PTSD.  The examiner noted that the Veteran's symptoms were the following: slightly anxious and feeling a little bit depressed, affect congruent with his mood and thought processes within normal limits.  He had no flight of idea, looseness of association or tangential thinking.   

The Veteran denied having  any auditory or visual hallucinations or suicidal or homicidal ideation.  There was no evidence of any psychosis or delusions, his  speech was within normal limits and had normal rhythm and intensity.  There was no dysarthria, and attention, calculation and memory were intact.  He was noted to have  very good insight and judgment at the time of the assessment.  

The examiner found that the symptoms affected the Veteran a great deal and compromised his ability to sustain work and social relationships.  Therefore, the examiner concluded that the Veteran was permanently disabled and unemployable.  The examiner assigned a GAF score of 45.  

In November 2005, the Veteran reported that he was still working as a truck driver and had little interaction with others.  In March 2006, the Veteran asserted that he did not have thoughts of suicide, even though lately he had questioned life.  

The Veteran stopped seeking treatment from November 2006 to September 2007.  In September 2007, the Veteran indicated that he had not been working and stayed around the house.  His symptoms remained constant throughout the year, including anxiousness, dull constricted effect, depressed mood, flashbacks and nightmares.  

In October 2007, the Veteran reported feeling more anxious and depressed.  He stated that he could not get along with people and stayed around the house all the time.  He asserted that he felt like crying a lot.  

In August 2009, the Veteran indicated that he had had death wishes the week prior.  In December 2009, the Veteran reported not having death wishes.  In January 2011, the Veteran stated that he did not care if he died, but did not have an active suicide plan.  The last report in April 2011 indicated that the Veteran stated he was doing terrible and had no social life or interested in people. 

The Veteran was afforded VA examinations in October 2007 and March 2011.  In October 2007, the examiner stated that the Veteran's PTSD symptomatology resulted in deficiencies in his thinking, family relations, work and mood.  The examiner reported that the Veteran's psychiatric symptomatology did not result in deficiencies in his judgment and that he did not exhibit inappropriate behavior or have total occupational and social impairment.  The examiner assigned a GAF score of 50 at that time.  

The examiner found that the Veteran could work.  The examiner explained that the possibility of working at sedentary tasks with little interpersonal interaction could not be completely ruled out.  

In March 2011, the Veteran told the examiner that he wanted to hurry his life away.  The Veteran reported that he drove less often because of fear of harming himself.  The examiner noted that the Veteran became tearful on several occasions during a discussion of suicide.  He reported pulling over to the side of the road on the way to the examination due to anxiousness.  His mood was noted to be depressed.  The examiner found that there was total occupational and social impairment due to PTSD signs and symptoms.

After a careful review of the record, the Board finds that the service-connected PTSD is not shown to have met the criteria for the assignment of a schedular rating of 100 percent prior to March 7, 2011.

The treatment records from Dr. HJ showed the worsening of the Veteran's symptoms over time.  The Veteran's statements noted in the records support the finding that the Veteran's symptoms did not reach a level to support the assignment of a 100 percent evaluation based on total social and occupational impairment earlier than March 2011.  

The RO assigned a 100 percent evaluation based upon the findings of the March 2011 VA examination.  However, neither the treatment records from Dr. HJ nor the report of the October 2007 VA examination serve to establish that the Veteran was experiencing total occupational and social impairment consistent with applicable rating criteria.   On this record, the claim remaining on appeal must be denied. 


ORDER

An increased schedular rating of 100 percent for the service-connected PTSD prior to March 7, 2011 is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


